Citation Nr: 0834594	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for demyelinating motor 
polyneuropathy (claimed as acute transient peripheral 
neuropathy) as a result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The veteran had active service from September 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

After the veteran initiated his appeal, the RO issued a 
statement of the case (SOC) to the veteran in May 2000, and 
he filed his substantive appeal in January 2003.  Although 
the veteran had waited more than the allotted one year to 
file his appeal, in its October 2002 SOC the RO vacated the 
May 2000 SOC.  Therefore, the veteran filed a timely appeal 
to the Board in January 2003.  In a February 2004 decision, 
the Board denied service connection for demyelinating motor 
polyneuropathy (claimed as acute transient peripheral 
neuropathy).  The veteran subsequently appealed this issue to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2005 order, the Court vacated the 
Board's February 2004 decision and remanded the case to the 
Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In its August 2005 order, the Court ruled that the veteran 
had not been given proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) of what evidence was needed to 
substantiate his claim.  In addition, the Court found that 
since the veteran's exposure to Agent Orange is presumed due 
to his service in Vietnam during the Vietnam era, the October 
2002 SOC was misleading in stating that the veteran's claim 
was denied due to no evidence of direct exposure.  The Court 
also 

held that VA had not met its burden to show that the veteran 
had not been prejudiced by improper VCAA notice.  Therefore, 
the Court set aside the February 2004 Board decision denying 
the veteran's claim.

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for disease that is diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 

1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the 
Secretary has not specifically found a linkage between 
organic neurological disease and any herbicide exposure, this 
condition cannot be presumed to be due to Agent Orange 
exposure.  However, a veteran is not precluded from 
establishing service connection for a non-presumptive 
disease, with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  

In September 2008, the veteran's attorney requested that the 
Board remand the veteran's claim to obtain a medical 
examination.  In addition, he requested that the veteran's 
claim for service connection be considered due to Agent 
Orange exposure on a direct basis.  See Combee, supra.

Accordingly, the case is REMANDED for the following action:

1.	Pursuant to the VCAA, the RO should 
issue a notice letter to the veteran, 
to include a discussion of the evidence 
needed to substantiate his claim.

2.	With authorization provided by the 
veteran, the RO should attempt to 
obtain any additional evidence not of 
record which pertains to the claim for 
service connection for demyelinating 
motor polyneuropathy (claimed as acute 
transient peripheral neuropathy).  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should apply the standard of McClendon 
to determine whether a VA examination 
is needed to decide the veteran's 
claim.

4.	If the RO determines that a VA examination is 
needed to decide the veteran's claim, it 
should arrange for the veteran to undergo a VA 
examination by a physician.  The claims file, 
to include a complete copy of this Remand, 
must be made available to the examiner, and 
the report of the examination should include 
discussion of the veteran's documented medical 
history and assertions.  All appropriate tests 
and studies and/or consultation(s) should be 
accomplished (with all findings made available 
to the examiner(s) prior to the completion of 
his or her report), and all clinical findings 
should be reported in detail.

5.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for demyelinating motor 
polyneuropathy (claimed as acute 
transient peripheral neuropathy), on 
all applicable bases.  If the benefit 
sought on appeal is not granted, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


